IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

CINClNNTAI, oHIo
CASI osBORN, ET AL. * CASE No. 1-18-298
(JUDGE BLACK)
PLAINTIFFS,
vs. * DlsMIssAL ENTRY WITH
PREJUDICE
FOREST RIVER, INC.
DEFENI)ANT. *

 

It appearing to the Court that this action has been settled and compromised to the full
satisfaction of all parties hereto, this action and all claims filed herein by all parties are ORDERED
DISMISSED WITH PREJUDICE to the filing of a new action. Defendant Forest River to pay
court costs

IT IS SO ORDERED:

WM/W 0 @é

JUDGE TIMOTH S. BLACK

/S/ Kevin C. Connell

 

Kevin C. Connell (0063817)

BRUNS, CONNELL, VOLLMAR & ARMSTRONG, LLC.
137 N. Main St., Suite 400

Dayton, OH 45402

Phone: (937) 999-6261/Fax: (937) 999-6290
kconnellgwbcvalaw.com

Counselfor Defena’ant Foresr Rz'ver, Inc.

/s/ Ronald L. Burdge

 

Ronald L. Burdge, Esq. (0015609)
Elizabeth Ahern Wells, Esq. (0078320)
8250 Washington Village Drive
Dayton, Ohio 45458
Tele.937.432.9500/Fax.937.432.9503

Ron§c£'Burd gelaw.com
Counselfor Plaintz`jj€s Casz` OSbom and Jason Ebbing

